ONEIDA LTD.

August 31, 2006

Tim Runyan
c/o Oneida Ltd.
Kenwood Avenue
Oneida, New York


Dear Tim:

          This letter agreement (this “Agreement”) sets forth our mutual
agreement concerning the terms of your continued employment with Oneida Ltd.
(the “Company”):

          1.           Term. The term of this Agreement (the “Term”) shall
commence as of September 1, 2006, and shall continue until January 31, 2009,
unless sooner terminated in accordance with Section 7.

          2.           Position. You shall serve as Executive Vice President and
Chief Global Supply Chain Officer of the Company and shall have such duties and
authority as shall be determined from time to time by the President of the
Company (the “President”) or by the Board of Directors of the Company (the
“Board”). You agree to serve the Company faithfully and to the best of your
ability. You shall report to the President.

          3.           Technical Services/Repayment of Lost Deposits. (a) You
agree to relocate to Hong Kong during the Term of this Agreement. (b) As soon as
practicable following the execution of this Agreement, the Company will engage
the services of Asian Tech Solutions, Ltd. to provide you with equipped office
space and administrative services during the period of time you are located in
Asia. The Company will wire $10,000 to Asian Tech Solutions, Ltd. on or before
the first day of each month during the Term and during the twelve month period
following the termination of your employment by the Company without Cause or by
you for Good Reason during the Term. (c) In the event you provide a security
deposit for housing or other necessity required as a result of your relocation
to Asia during the Term of this Agreement and that deposit becomes forfeit due
to an action by the Company, the Company will reimburse you for such amount
forfeited reduced by any amount recovered by you in the future.

          4.           Base Salary. During the Term, the Company will pay you a
base salary of $250,000 (your “Base Salary”) in accordance with the Company's
regular payroll practices, as in effect from time to time. Your Base Salary may
be increased by the Board in its sole discretion at any time.

          5.           Annual Bonus. During the Term, the Company may pay you an
annual bonus (your “Annual Bonus”). The form of payment and the other terms and
conditions of such Annual Bonus shall be determined by, and in the sole
discretion of, the Board. As of the date of this Agreement you shall participate
in the Management Annual Incentive Plan with an annual bonus opportunity of not
less than 50% of Base Salary. For the fiscal year ending January 2007

--------------------------------------------------------------------------------



your bonus shall be pro rated. The criteria used to calculate such bonus, if
any, are set forth on Exhibit A attached. In the event of the termination of
your employment by the Company without Cause or by you for Good Reason during
the Term, you shall be paid a pro-rated share of any such Bonus in a lump sum,
in cash within 30 days of your termination of employment.

          6.           Earn Out Bonus and Employee Benefits. (a) During the Term
you will have the opportunity to earn an additional bonus (the “Earn Out Bonus”)
the amount of which shall be determined in accordance with Exhibit B attached.
The Earn Out Bonus, if any, shall be payable in a lump sum, in cash, with thirty
days from the date that the audited financial statements for the fiscal year
ending January 2009 are completed. In the event of the termination of your
employment by the Company without Cause or by you for Good Reason during the
Term, you shall be paid a pro-rated share of any such Earn Out Bonus in a lump
sum, in cash within 30 days of your termination of employment. (b) During the
Term, you shall be included, in all the employee benefit plans or programs of
the Company as are available to the other similarly situated employees of the
Company generally, as well as other benefit plans or programs as may be
specified by the Board. It is specifically understood that your participation,
and that of your spouse, in the Company’s health benefit plan shall begin on the
initial day of the Term and no waiting period shall apply. Further during the
Term, the Company will provide you with a life insurance/ADD benefit in the
amount of $2,000,000.

          7.           Termination of Employment. The Company shall have the
right to terminate your employment at any time and for any reason. You shall
have the right to terminate your employment with the Company at any time and for
any reason. Subject to your execution of a general release of claims against the
Company in a form substantially as attached hereto, if during the Term, the
Company terminates your employment for any reason other than Cause (as defined
below), or if you resign from your employment for Good Reason (as defined
below), in accordance with the Company’s Severance Program, the Company shall
continue to pay you Base Salary through the first anniversary of the date of
your termination of employment, at such intervals as the same would have been
paid had you remained employed by the Company. It shall also pay you a pro-rata
portion of any unpaid Earn Out Bonus and Annual Bonus. Such periodic payments or
bonus payments shall not be construed as being continued employment with the
Company. In the event the Company terminates your employment for Cause or you
resign your employment for any reason other than Good Reason, you shall be
entitled to receive any earned and unpaid Base Salary and any accrued but unpaid
vacation through the date of such termination or resignation. Unless required by
applicable law, you shall have no further rights to any other compensation
(including any unearned Annual Bonus or Earn Out Bonus) or any other benefits.
For purposes of this Agreement, “Cause” shall mean (a) your willfully engaging
in illegal conduct or gross misconduct which is materially and demonstrably
injurious to the financial condition or business reputation of the Company, (b)
your conviction of, or plea of nolo contendre to, a felony, or any willful
perpetration of a common law fraud; or (c) your willful and continued failure or
refusal to substantially perform your duties with the Company, or such conduct
which, in the opinion of the Board has brought or will bring harm to the
Company’s reputation and/or current or future business. For purposes of this
Agreement, “Good Reason” shall mean a substantial diminution in your title,
position, responsibilities or Base Salary below the level of the same as of
September 1, 2006, without your consent.

2

--------------------------------------------------------------------------------



          8.           Restrictive Covenants.

                       (a)           Noncompetition. In consideration of the
severance payment to which you may be entitled pursuant to the Agreement as set
forth above and the signing bonus, salary, bonuses and benefits to which you are
entitled during the Term, you agree that during your employment with the Company
and through the first anniversary of the date of your termination of employment
with the Company for any reason (the “Restricted Period”) you shall not,
directly or indirectly, engage, whether as a proprietor, partner, principal,
joint venture participant, employer, agent, employee, consultant, officer,
director or investor, alone or in association with any other person, firm,
corporation or other entity (other than an owner of less than one percent of the
capital stock of a publicly traded entity), in any business or activity that
competes with the business conducted by the Company in the geographical area in
which it is engaged or will engage in such business during such period.
Notwithstanding anything herein to the contrary, following a resignation by you
without Good Reason, the “Restricted Period” for purposes of this Section 8
shall extend only so long as the Company elects, in its sole discretion, to
continue to pay you Base Salary following such resignation (but in no event
longer than until the first anniversary of such resignation), without regard to
whether you accept such payment.

                       (b)           Nonsolicitation.

                                      (i)          You agree that during your
employment with the Company and through the second anniversary of your
termination of employment with the Company for any reason you shall not in any
way, directly or indirectly, whether as a proprietor, partner, principal, joint
venture participant, employer, agent, employee, consultant, officer, director or
investor, alone or in association with any other person, firm, corporation or
other entity, call upon, solicit, advise or otherwise do, or attempt to do,
business with any person or entity who is, or was during your employment, a
client or customer of the Company, or take away or interfere or attempt to take
away or to interfere with any customer, trade, business, patronage or affair of
the Company.

                                     (ii)          You agree that during your
employment with the Company and through the second anniversary of the date of
your termination of employment with the Company for any reason you shall not in
any way, directly or indirectly, whether as a proprietor, partner, principal,
joint venture participant, employer, agent, employee, consultant, officer,
director or investor, alone or in association with any other person, firm,
corporation or other entity, solicit, induce to leave, hire (or attempt to hire)
or otherwise interfere (or attempt to interfere) with any person or entity who
is at such time, or was during your employment, an employee, officer,
consultant, representative or agent of the Company.

                       (c)          Confidentiality. You agree that at no time
during the Term or thereafter will you, except in performance of your
obligations to the Company, directly or indirectly, reveal to any person, entity
or other organization or use for your own benefit any information deemed to be
confidential or proprietary by the Company relating to the assets, liabilities,
employees, goodwill, business or affairs of the Company, including, without
limitation, any information concerning past, present or prospective customers,
suppliers, manufacturing processes or marketing data, or any other confidential
or proprietary information (“Confidential or Proprietary Information”). You
further agree that you will not, without the prior written consent of the
Company, remove or take from the Company's premises (or if previously removed or
taken, at the Company’s request, to promptly return) any written Confidential or
Proprietary Information or any copies or extracts thereof. Upon the request and
at the expense of the Company, you shall promptly make all disclosures, execute
all instruments and papers and perform all acts reasonably necessary to vest and
confirm in the Company, fully and completely, any and all

3

--------------------------------------------------------------------------------



rights in Confidential or Proprietary Information. This restriction shall not
apply to: (i) information approved for release by written authorization of the
Company or (ii) information that may be required by law or an order of any court
or government agency to be disclosed. In the event you believe you are, or have
reason to believe you will be, required by any applicable law, discovery request
and or legal process to such information, you shall provide the Company’s
General Counsel with written notice no less than five business days prior to any
such disclosure.

                       (d)           Return of Company Property. Upon the
termination of your employment for any reason, you will immediately return all
property and material in your possession that belongs or relates to the Company,
including all originals and copies of files, writings, reports, memoranda,
diaries, notebooks, notes of meetings or presentations, data, computer software
and hardware, diskettes, cellular phones, drawings, charts, photographs, slides,
patents, or another form of record which contains information belonging to or
created or produced by, for or at the direction of the Company, or any employee
or agent thereof.

                       (e)           Rights and Remedies Upon Breach. The
parties acknowledge and agree that any breach of the covenants in this Section 8
will cause immediate and irreparable injury, direct or indirect, to the Company
and that money damages will not provide adequate remedy. You therefore agree
that if you violate any of the restrictive covenants hereunder, the Company
shall be entitled, among and in addition to any other rights or remedies
available under this Agreement or at law or in equity, to temporary and
permanent injunctive relief, without bond or other security, to prevent you from
committing or continuing a breach of such covenants. If you breach any of your
obligations under this Section 8, the Company may, upon written notice to you,
terminate its obligations to make any further payments to you as described in
Section 7.

           9.          Validity. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. Any provision of this Agreement held to be invalid or
unenforceable shall be reformed to the extent necessary to make it valid and
enforceable.

          10.        Successors. This Agreement shall inure to the benefit of
and be binding upon and enforceable by the Company and its successors, permitted
assigns, heirs, legal representatives, executors, and administrators.

          11.        Governing Law. This Employment Agreement shall be subject
to the laws of the State of New York applicable to contracts executed in and to
be performed therein.

          12.        Counterparts. All executed copies of this Agreement shall
have the same force and effect and shall be as legally binding and enforceable
as the original. This Agreement may be executed in counterparts, each of which
shall constitute a single instrument.

          13.        Entire Agreement. All prior negotiations and agreements
between the parties hereto with respect to the matters contained herein are
superseded by this Agreement, and there are no representations, warranties,
understandings or agreements other than those expressly set forth herein.

4

--------------------------------------------------------------------------------



          14.        Withholding. The payment of any amount pursuant to this
Agreement shall be subject to applicable withholding and payroll taxes, and such
other deductions as may be required by law or under the Company’s employee
benefit plans.

          15.        Representation. You represent and warrant that: a) as of
the effective date hereof and the date of execution hereof, you are not in
violation of the non-competition and confidentiality provisions of this
Agreement; b) that as of the date of this Agreement and your execution thereof,
you are free to and capable of performing the duties and responsibilities of
your office and employment in accordance with the terms hereof; and c) that you
have consulted with counsel of your choosing with respect to the terms of this
Agreement, your duties responsibilities and restrictions in accordance with its
terms and the significance and terms of the General Release attached hereto
which you are obligated to execute as a condition of receiving severance in
accordance with the terms of Section above.

          16.        Dispute Resolution.

                      (a)           Negotiated Resolution. If any dispute arises
out of or relating to, this Agreement including the calculation of the Earn Out
Bonus (“Dispute”), you shall have the right to ask the Audit Committee of the
Board of Directors (the “Audit Committee”) to resolve such Dispute in good
faith.

                      (b)           Arbitration. If the Audit Committee has
acted in an arbitrary or capricious manner, you may request that the Dispute be
settled by arbitration conducted in Syracuse, New York which shall be in
accordance with the rules and procedures of JAMS/Endispute then in effect with
respect to commercial disputes. The arbitration of such issues, including the
determination of any amount of damages suffered by any party hereto by reason of
the acts or omissions of any party, shall be final and binding upon all parties.
Notwithstanding the foregoing, the arbitrator shall not be authorized to award
punitive damages with respect to any such claim or controversy, nor shall any
party seek punitive damages relating to any matter under, arising out of or
relating to this Agreement in any other forum. Except as otherwise set forth in
the Agreement, the cost of any arbitration hereunder, including the cost of the
record or transcripts thereof, if any, administrative fees, and all other fees
involved including reasonable attorneys’ fees incurred by the party determined
by the arbitrator to be the prevailing party, shall be paid by the party
determined by the arbitrator not to be the prevailing party, or otherwise
allocated in an equitable manner as determined by the arbitrator.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

5

--------------------------------------------------------------------------------



  Sincerely,        /s/ JAMES E. JOSEPH        President 


ACCEPTED AND AGREED:

/s/ WILLIAM T. RUNYAN

Date: September 1, 2006


6

--------------------------------------------------------------------------------